Action by creditors of defendant Bushwiek Pork Packing Co., Inc., to recover unpaid balances due on a contract and on a note. The complaint also charges defendant Hygrade Food Products Corporation with having received assets of the defendant debtor without having given consideration therefor. Judgment in favor of plaintiffs modified by striking out the award of $3,991.23 and interest to plaintiff Unser against defendant Hygrade Food Products Corporation, and substituting therefor an award in favor of this plaintiff and against this defendant in the sum of $2,465.02, with interest to date; striking out the award of $3,912.19 and interest to plaintiff John T. Stanley Co., Inc., against defendant Hygrade Food Products Corporation, and substituting therefor an award in favor of this plaintiff and against this defendant in the sum of $2,416.90, with interest to date; and as thus modified the judgment is'unanimously affirmed, with costs to appellant Hygrade Food Products Corporation against respondents, and with costs to respondents against appellant Bushwiek Pork Packing Co., Inc. Inconsistent findings and conclusions reversed. New findings and conclusions will be made. In our opinion the evidence fails to show that defendant Hygrade Food Products Corporation has not fulfilled its obligations under the lease, but, on the contrary, justifies the inference that they were discharged in full. The evidence supports the findings that defendant Hygrade Food Products Corporation received certain automobile trucks from defendant Bushwiek Pork Packing Co., Inc., of the value found. This defendant is entitled to credit, however, for $950 heretofore paid for three of the automobiles. Present — Lazansky, P. J., Hagarty, Johnston, Adel and Taylor, JJ. Settle order on notice.